Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit, plate, claw coupling, sensor means, and a structure set forth by claims 7-9 including hollow internal part, supply tube, connector, and ducts must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an advance element in claim 1, a retention element in claim 2, and a securing element in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with vague and indefinite language and should be carefully reviewed.  The following are examples of many of the occurrences of such language.  Applicant is required to review and correct all the pending claims.  Failure to do so may result in the next action made final.
In claims 1-2, 4, and 15, the use of the word “it” should be avoided since it is confusing what element the term is referring back to.  Furthermore, in claim 1, it is not clear what is meant by “the arrangement”.

	In claims 7-9, it is not clear what structure is set forth the limitations of claims 7-9 since no details are disclosed in the specification and the drawings.
	In claim 10, it is not clear whether “feed means” is referring back to “feed means” set forth in claim 1.
	In claim 12, it is not clear whether “a control unit” is referring back to “a control unit” set forth in claim 1.  Furthermore, it is not clear what structure is set forth by “a control unit configured to arrange one of the foods to be cut in the cavity of the housings (6) according to the detection” since it appears that detection by the sensor means merely detect the angular movement of the housings with the advance elements at the starting point.
	In claim 13, it is not clear what is meant by “the opposite passage”
	In claims 14-15, “the retention elements” lacks positive antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-8, and 10-13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over EP 0137642 issued to Avenell in view of Betti (US 2003/0047054) and Whitehouse (US 4,420,997).
	Regarding claim 1, Avenell discloses the invention substantially as claimed including a food cutting machine comprising:
a cutting element (e.g., 8) arranged defining a cutting point (e.g., Figs. 1-2);
a rotary shaft (e.g., at 5 via 21) arranged in order to receive a rotary drive (e.g. 19-20);
a rotary body (e.g., 1) arranged joined to the rotary shaft in order to rotate together;
at least one housing (e.g., 11) joined to the rotary body radially spaced with respect to the rotary shaft (e.g., Fig. 1) such that by the rotation of the rotary body it is able to be positioned facing the cutting point (e.g., Figs. 1-2);
an advance element (e.g., 2) for each of the housings, the advance element being arranged in order to move through the housing so that it is able to be positioned at a starting point to receive the foods in the housing and able to be moved to an end point in order to drag the foods towards an end of the housing.
	Avenell fails to explicitly teach a cavity defined in each of the housings for housing the products, the cavity being defined with an end opening for the passage of the foods and a longitudinal opening for depositing and removing the food, feed means for arranging the foods in the housing, and a control unit configured to actuate the feed means with the advance element being at the starting point and moving the advance 
Whitehouse teaches a food cutting machine including a holder with a plate (e.g., 38) forming a cavity to house food products.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Whitehouse in order to provide a housing with a cavity on Avenell in lieu of a guide and a clamping member as means for holding the products.  The modified Avenell would have provided a simple product holding structure which does not require additional clamping of the products.  Furthermore, the modified Avenell would have provided the housing with the cavity that is oriented in such a way that an end opening and a longitudinal opening of the cavity will provide a passage for the products and for depositing and removing the products.  In addition, Betti teaches a severing machine including feed means (e.g., 151) for arranging products in a rotatable feeder (e.g., 111) including seatings (115A-C) wherein an electronic control (e.g., paragraph [0033]) is configured to synchronize the feed means and the rotatable feeder (e.g., paragraph [0033]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Betti in order to provide an automated feeding assembly that is controlled by a control unit to synchronize feeding of the products with rotation of the rotary body on Avenell to facilitate loading of the products.  Note that the modified Avenell would have provided the control unit that would actuate the advance element being at the starting point and moving the advance element between the starting point and the end point such that the arrangement and cutting of the foods is able to be performed in a continuous and 
	Regarding claim 3, the modified Avenell teaches drive means (e.g., 5) but fails to explicitly teach a rotary drive shaft and a claw coupling arranged joining one end of the rotary shaft and one end of the rotary drive shaft for transmission of the rotation provided by the drive means to the rotary shaft.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a rotary drive shaft and a claw coupling arranged joining one end of the rotary shaft and one end of the rotary drive shaft for transmission of the rotation provided by the drive means to the rotary shaft on the modified Avenell since the examiner takes Official Notice on the use of such arrangement as old and well known in the art for the purpose of providing rotational arrangement.  Lazari and Grisay show examples.
	Regarding claim 4, the modified Avenell teaches a plate (e.g., 14 of Avenell) arranged in order to establish an axial stop of the foods housed in the cavities of the housings such that it defines the thickness of the cuts of the foods.
Regarding claim 5, the modified Avenell teaches the plate in correspondence with an angular cutting portion is adjustable in distance with respect to the cutting element by varying positions of drive pins (e.g., 62 on Avenell) such that the thicknesses of the cuts of the foods are selectable (e.g., page 11, first paragraph of Avenell).
	Regarding claim 6, the modified Avenell teaches the advance elements being configured to be moveable according to partial movements towards the end point via 
	Regarding claims 7-8, the modified Avenell fails to explicitly teach the rotary shaft having a hollow internal part for receiving a supply of pressurized air wherein a supply tube for supplying the pressurized air to the hollow internal part of the rotary shaft and a connector for establishing the connection between the rotary shaft and the supply tube, enabling a relative rotation of the rotary shaft with respect to the supply tube.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ such arrangement on the modified Avenell since the examiner takes Official Notice on the use of such arrangement as old and well known in the art for the purpose of supplying pressurized air to a rotating shaft for desired use of the pressurized air on a device.  JP0823942 shows an example.
Regarding claim 10, the modified Avenell teaches feed means (e.g., 151 of Betti) configured to receive the foods and be able to be actuated such that they deposit the foods in the cavities of the housings via the control unit of Betti.
	Regarding claims 11-13, the modified Avenell fails to explicitly teach sensor means configured to detect the angular movement of the housings with the advance elements at the starting point and another detection of the opposite passage of the housing through the cutting point, the advance elements being at the end point wherein a control unit configured to arrange one of the foods to be cut in the cavity of the housings according to the detection.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .
Conclusion
It is noted that claims 2, 9, and 14-15 are not rejected over the prior art.  However, the allowability of these claims cannot be indicated at this time in view of clarity issues.    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lazari, Grisay, Whitehouse ‘746, ‘124, Weiss, and JP08232942 are cited to show related devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/           Primary Examiner, Art Unit 3724